EXHIBIT 10.1

HOST HOTELS & RESORTS, INC.

6903 ROCKLEDGE DR., SUITE 1500

BETHESDA, MD 20817

Mr. James Risoleo

8202 N Mockingbird Lane

Paradise Valley, AZ 85253

January 21, 2012

Dear Jim,

This letter confirms our recent discussions regarding your continuing role with
Host following your recent marriage and relocation to Phoenix, Arizona.

Beginning on January 1, 2012, you assumed leadership of Europe for Host, with
the title of Executive Vice President and Managing Director, Europe. You will
lead the European business and team from Phoenix and travel to Europe as
required. While travel to Bethesda has not been specified, your participation in
Board meetings as well as your continued participation in senior management
matters is desired, including remaining on the investment committee for capital
expenditures and the Company’s internal 401(k) Committee, and, as reasonably
requested, serving in an advisory role in other areas of the business.

This letter sets forth our agreement regarding your employment with Host for the
period January 1, 2012 through December 31, 2012 while your role transitions.
Throughout this period, you will not be eligible for severance pay or benefits
under the Host Hotels & Resorts, Inc. Severance Pay Plan for Executives (the
“Severance Plan”), except in the context of a change in control. Instead, the
modifications discussed below will be in place. You also agree that the change
in your job responsibilities, which was undertaken to accommodate your desire to
relocate, does not constitute Good Cause (as defined in the Severance Plan) for
you to end your employment with Host. In connection with your new role, the
Compensation Policy Committee has approved an annual target compensation of
$1,500,000, consisting of a base salary of $515,000 and an annual incentive
award and long term equity incentives in line with our new compensation program.

We hope that this new position will be satisfying to you and work well for Host.
In the event that it does not, however, the following modifications to the
Severance Plan will be made:

 

  •  

If Host no longer requires your services at any time during 2012, you will be
notified of this fact and, unless your employment is terminated for Cause (as
defined in the Severance Plan), Host will continue to pay you your base salary
through December 31, 2012 through our normal payroll process. You will be
eligible for the annual incentive bonus and equity incentives for 2012 under the
terms of the 2012 compensation program adopted by the Committee. The amount of
your annual incentive award will depend upon, and be based on, the Company’s
performance on the financial measures adopted by the Committee for 2012 and your
personal objectives. For these purposes, we agree that your personal objectives
will be assumed to be at the” target” level of performance. In addition, you
will be eligible for your long term equity incentive award for 2012 based on
“target” level of performance on your personal objectives and the Company’s
actual results on the remaining objectives of corporate performance. These
incentives, if any, would be paid in the first quarter of 2013. In addition,
your stock options would vest at year-end 2012. Participation in our health
insurance, executive deferred compensation, 401(k) plans and platinum card
benefits would continue through December 31, 2012. If your employment with Host
is terminated for Cause before December 31, 2012, you will not be entitled to
these or any other payments or benefits.



--------------------------------------------------------------------------------

  •  

If you voluntarily leave Host before December 31, 2012 but after June 30, 2012,
your base salary would end as of the date of termination, as would participation
in our health insurance, executive deferred compensation, 401(k) plans and
perquisites. You would be eligible to receive a prorated annual incentive award
and a long term equity incentive award based on our corporate performance at the
end of 2012, and assuming a “target” level of performance on your personal
objectives. These incentives, if any, would be paid in the first quarter of
2013. In addition, a pro-rated number of stock options would vest at year-end
2012.

 

  •  

If you voluntarily leave Host before June 30, 2012, you will receive your
accrued base salary through the date of termination and your vacation pay in
accordance with Host policy. You will not receive an annual incentive award, any
long term equity incentive award or any stock options or any other payments or
benefits.

Except as otherwise explicitly modified by this agreement, if your employment
with Host ends, the treatment of any award of stock, restricted stock or stock
options will be governed by the terms of the applicable grant agreement and plan
document.

This agreement does not alter the at-will nature of your employment relationship
with Host. If you agree to the terms set forth in this letter, please sign it
and return it to me. I am looking forward to working with you in your new role.

 

Sincerely, /s/ W. Edward Walter

W. Edward Walter

President and Chief Executive Officer

 

 

Agreed: /s/ James F. Risoleo                     January 26, 2012 James F.
Risoleo                                     Date